Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 3, 2019 (this
“Agreement”), is made by and between TREMONT MORTGAGE TRUST (the “Borrower”) and
TREMONT REALTY ADVISORS LLC (the “Lender”).   Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below unless the context otherwise requires.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Lender have heretofore entered into that certain
Credit Agreement, dated as of February 4, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, the Borrower and the Lender desire to amend the Existing Credit
Agreement;

 

ACCORDINGLY, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and the Lender hereby agree to an amendment to the Existing Credit
Agreement (the Existing Credit Agreement as so amended hereby, the “Credit
Agreement”).

 

ARTICLE I

 

AMENDMENT OF EXISTING CREDIT AGREEMENT

 

SECTION 1.1                     Section 2 of the Existing Credit Agreement is
hereby amended by deleting such section in its entirety and substituting the
following therefor:

 

“Section 2.                                     Principal Amount and Terms of
the Credit.  The Lender agrees to extend to the Borrower any time within six
(6) months after the Agreement Date (such period, the “Availability Period”),
subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Borrower set forth in Section 10,
loan(s) in the aggregate principal amount of up to Fifty Million Dollars
($50,000,000.00) (the “Loans”), to be disbursed in minimum amounts of Five
Hundred Thousand Dollars ($500,000.00) and in whole multiples of Fifty Thousand
Dollars ($50,000.00) in excess thereof (“Loan Increments”), from time to time,
to an account designated in writing to the Lender by a Responsible Officer of
Borrower pursuant to a Borrowing Request; provided, for the avoidance of doubt,
that after the Availability Period, the undrawn funds will be unavailable and
the Borrower will not be able to request any further borrowings on such undrawn
funds. Amounts borrowed under this Agreement can only be repaid pursuant to the
terms hereof and may not be reborrowed. A Loan may only be requested in Loan
Increments.  A Loan may be requested on any date during the Availability Period
when all of the conditions precedent to lending described in Section 11 below
have been satisfied, and the Borrower has delivered a Borrowing Request to the
Lender no later than 12:00 noon, Eastern time, two (2) Business Days prior to
the date such Loan is being requested.”.

 

SECTION 1.2                     Each of the parties hereto acknowledges and
agrees that the terms of this Agreement do not constitute a novation but,
rather, an amendment of the terms of a pre-existing agreement, as evidenced by
the Existing Credit Agreement. The Borrower hereby consents to this Agreement
and hereby restates, ratifies and reaffirms each and every term and condition
set forth in the Credit Agreement and the Loan Documents effective as of the
date hereof and as amended hereby and

 

--------------------------------------------------------------------------------



 

hereby reaffirms its obligations (including the Obligations) under each Loan
Document to which it is a party.

 

ARTICLE II

 

MISCELLANEOUS

 

SECTION 2.1                     Full Force and Effect; Amendment and
Restatement.  Except as expressly provided herein and in the Existing Credit
Agreement, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lender under the Existing Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Nothing herein shall be
deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document in similar or different circumstances.

 

SECTION 2.2                     Loan Document Pursuant to Credit Agreement. 
This Agreement is a Loan Document executed pursuant to the Existing Credit
Agreement and shall be construed, administered and applied in accordance with
all of the terms and provisions of the Existing Credit Agreement, including,
without limitation, the provisions relating to forum selection, consent to
jurisdiction and waiver of jury trial included in Section 15 of the Existing
Credit Agreement, which provisions are hereby acknowledged and confirmed by each
of the parties hereto.

 

SECTION 2.3                     Headings.  The various headings of this
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provisions hereof.

 

SECTION 2.4                     Execution in Counterparts.  This Agreement may
be executed by the parties hereto in counterparts, each of which shall be deemed
to be an original and all of which shall constitute together but one and the
same agreement.

 

SECTION 2.5                     Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

SECTION 2.6                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 2.7                     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed by their authorized representatives as of the day and year first above
written.

 

 

TREMONT MORTGAGE TRUST, as the Borrower

 

 

 

 

 

By:

/s/ G. Douglas Lanois

 

 

Name:

G. Douglas Lanois

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

TREMONT REALTY ADVISORS LLC, as the Lender

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name:

Matthew P. Jordan

 

 

Title:

Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------